UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6114


DEANDREW LAMONT CARTER,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:14-cv-00477-HEH)


Submitted:   June 18, 2015                  Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


DeAndrew Lamont Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     DeAndrew   Lamont      Carter,    a    federal   prisoner,   appeals       the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petition.     We    have     reviewed   the    record    and    find   no

reversible    error.     Accordingly,        although   we   grant      leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.      Carter v. United States, No. 3:14-cv-00477-

HEH (E.D. Va. Aug. 15, 2014).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                        AFFIRMED




                                        2